     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.539 Page 1 of 17



   ROBERT S. BREWER, JR.
 1 United States Attorney
   MELANIE K. PIERSON
 2 Assistant U.S. Attorney
   California Bar No. 112520
 3 Office of the U.S. Attorney
   880 Front Street, Room 6293
 4 San Diego, CA 92101
   Tel: (619) 546-7976
 5 Fax: (619) 546-0420
   Email: Melanie.Pierson@usdoj.gov
 6
   Attorneys for the United States
 7
                          UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
    UNITED STATES OF AMERICA,         Case No. 18cr4683-GPC
10
              Plaintiff,              GOVERNMENT’S RESPONSE AND
11                                    OPPOSITION TO DEFENDANTS’ MOTIONS:
         v.                              1. TO DISMISS INDICTMENT BASED ON
12 JACOB BYCHAK (1),                        MISINSTRUCTION OF THE GRAND
    MARK MANOOGIAN (2),                     JURY
13
    MOHAMMED ABDUL QAYYUM (3), and       2. FOR DISCLOSURE OF INSTRUCTIONS
14 PETR PACAS (4)                           TO THE GRAND JURY

15              Defendants.

16

17       COMES NOW the plaintiff, United States of America, by and through

18 its counsel, United States Attorney Robert S. Brewer, Jr. and Assistant

19 U.S. Attorney Melanie K. Pierson, and hereby files its Response and

20 Opposition to Defendants’ Motions to Dismiss the Indictment Based on

21 Mis-instruction of the Grand Jury, and for Disclosure of Instructions

22 to the Grand Jury.      Said Response is based on the files and records of

23 the case.

24       DATED: March 29, 2019              Respectfully submitted,

25                                          ADAM L. BRAVERMAN
                                            United States Attorney
26

27
                                            /s/Melanie K. Pierson
28                                          Assistant United States Attorney
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.540 Page 2 of 17



                                                                  I.
 1
                                                STATEMENT OF THE CASE
 2
 3           On October 31, 2018, a federal grand jury in the Southern District

 4 of California returned a ten-count indictment charging defendants Jacob
 5 Bychak, Mark Manoogian, Mohammed Abdul Qayyum and Petr Pacas, with
 6 Conspiracy, in violation of Title 18, United States Code, Section 371;
 7
     four counts of Wire Fraud, in violation of Title 18, United States Code,
 8
     Section 1343; five counts of Electronic Mail Fraud, in violation of
 9
     Title       18,      United        States            Code,   Section    1037(a)(5),   and     Criminal
10
11 Forfeiture.                 The      charges            related     to   the   defendants’    fraudulent

12 acquisition of Internet Protocol (IP) addresses and the use of the
13 purloined IP addresses to send spam.
14           On November 20, 2018, defendant Qayyum filed motions for discovery,
15
     for further motions, and to preserve evidence. This motion was joined
16
     by defendant Manoogian on November 21, 2018, and by defendant Bychak on
17
     November 26, 2018.                   A motion for a Bill of Particulars was filed by
18
19 defendant Bychak on November 21, 2018.                               A hearing on these motions was

20 set for December 7, 2018.
21           On November 29, 2108, the court granted the defendants’ motion

22 (filed the previous day) to continue the hearing on the motions until
23 January 25, 2019.
24
             On January 25, 2019, at a hearing with all parties, the court
25
     considered the Government’s oral request for a protective order for the
26
     discovery, and granted it in part and denied it in part, ordering further
27
     Response and Opposition to Motion to Dismiss                 2
                                                                                                  18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.541 Page 3 of 17



     briefing on the issue.                   The Government filed its motion for a Protective
 1
 2 Order on February 1, 2019, and the defense filed its response on February
 3 8, 2019.
 4           On February 14, 2019, at a hearing where the defendants waived

 5 their presence, the court heard argument regarding the Protective Order
 6 and ordered the Government to provide an amended Protective Order to
 7
     defense counsel for review. The Protective Order, as amended, was signed
 8
     by the court on March 6, 2019.                       At the hearing on February 14, 2019, the
 9
     court confirmed the date of April 19, 2019, for a hearing on all motions.
10
11           On February 19, 2019, the defendants moved to continue the deadline

12 for briefing additional issues. On February 22, 2019, the court granted
13 the motion to extend the deadline for filing, but kept the date for the
14 hearing on all motions for April 19, 2019.
15
             On March 15, 2019, the defendants filed their additional motions.
16
     Those motions included motions to Dismiss the Indictment Based on the
17
     Government Mis-advising the Grand Jury on the Law or in the Alternative,
18
19 for Disclosure of the Grand Jury Instructions.                              The United States

20 responds to these motions herein.
21                                                           II

22                                                 STATEMENT OF FACTS
23           The defendants were employed by Company A, a San Diego firm engaged
24
     in the business of digital advertising.                       In order to transmit its flood
25
     of digital advertising, Company A required numerous Internet Protocol
26
     (IP) addresses to send out its commercial emails.                        Company A needed to
27
     Response and Opposition to Motion to Dismiss            3
                                                                                        18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.542 Page 4 of 17



     constantly acquire large groups of IP addresses (netblocks) because the
 1
 2 IP addresses carrying their advertising were repeatedly blocked by spam
 3 filters.            Defendants Jake Bychak and Petr Pacas, on behalf of Company

 4 A, acquired a number of cut-rate netblocks from Daniel Dye (charged
 5 elsewhere) that had been hijacked from their authorized users. In order
 6 to be able to use these netblocks to send commercial emails, the
 7
     defendants          provided         a    fraudulent          Letter   of   Authorization    (LOA)    --
 8
     supposedly from the authorized user -- to the hosting companies and
 9
     internet         service        providers            (ISPs),   indicating     that   the   mailer    was
10
11 authorized by the registrant to use the netblock.                                      Defendants Mark

12 Manoogian and Abdul Mohammed (with the knowledge and agreement of their
13 co-conspirators) knowingly created and used false LOAs, represented to
14 be from the authorized users, and sent them to the ISPs to allow Company
15
     A to use the hijacked netblocks to send commercial email, which earned
16
     Company A substantial profits during the period of the conspiracy.
17
                                                              III
18
                                                POINTS AND AUTHORITIES
19
20       A. THERE IS NO BASIS TO DISMISS THE INDICTMENT FOR ERRONEOUS
            INSTRUCTION TO THE GRAND JURY.
21
             1.    Introduction
22
             In spite of the best efforts by the defense to couch this case as
23
24 a larger indictment of commercial speech, the Indictment returned by the
25 grand jury is narrowly tailored to address the fraud perpetrated by the
26 defendants: the hijacking of IP addresses to send commercial emails.
27
     Response and Opposition to Motion to Dismiss              4
                                                                                                 18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.543 Page 5 of 17



     The defense has shown no improper instruction to the grand jury, but
 1
 2 offers only mere speculation, based on language in the Wire Fraud charges
 3 and        an     erroneous           perception        of    Government’s   position   regarding

 4 unsolicited commercial email.                           Such speculation is insufficient to

 5 provide a basis for dismissal of the indictment, or to provide
 6 particularized need for disclosure of the instructions given to the
 7
     grand jury.
 8
             2.    Legal Standard
 9
             A prosecutor need not instruct the grand jury on the law to secure
10
11 an indictment.                   United States v. Kenny, 645 F. 2d 1323, 1347 (9th

12 Cir.1981). The Ninth Circuit has expressed concern that “the giving of
13 such instructions portends protracted review of their adequacy and
14 correctness by the trial court during motions to dismiss, not to mention
15
     later appellate review.”                      Id.
16
             As a general matter, a district court may not dismiss an indictment
17
     for errors in grand jury proceedings unless the defendant can establish
18
19 that he was prejudiced by such errors.                           Bank of Nova Scotia v. United

20 States, 487 U.S. 250, 254 (1988). If a defendant seeks dismissal of an
21 indictment based on erroneous instructions to the grand jury, a court
22 may grant the motion “only if it is established that the violation
23 substantially influenced the grand jury’s decision to indict or if there
24
     is grave doubt that the decision to indict was free from the substantial
25
     influence of such violations.”                       United States v. Navarro, 608 F.3d 529,
26
     539 (9th Cir.2010), quoting Bank of Nova Scotia, 487 U.S. at 256.)
27
     Response and Opposition to Motion to Dismiss            5
                                                                                           18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.544 Page 6 of 17



             “Erroneous grand jury instructions do not automatically invalidate
 1
 2 an otherwise proper grand jury indictment.”                          United States v. Wright,

 3 667 F.2d 793, 796 (9th Cir.1982).                         “A grand jury indictment will not be

 4 dismissed unless the record shows that the conduct of the prosecuting
 5 attorney was flagrant to the point that the grand jury was ‘deceived’
 6
     in some significant way.”                      Id.   To show prejudice, the defendants “must
 7
     show that the grand jury’s independence was so undermined that it could
 8
     not make an informed and unbiased determination of probable cause.”
 9
                                                      th
10 United States v. Larrazolo, 869 F. 2d 1354, 1359 (9 Cir.1989), overruled
11 on other grounds, Midland Asphalt v. United States, 489 U.S. 794 (1989).
12           The courts have not found prejudice sufficient to dismiss an

13 indictment, even in cases involving extensive prosecutorial misconduct
14 in the grand jury. Navarro, 608 F.3d at 539. In United States v. Pacific
15
     Gas and Electric Company, 2015 WL 946013 (N.D. Cal.), the court denied
16
     the motion to dismiss the indictment, finding that the prosecutors ill-
17
     advised statement of personal opinion was not so flagrant that it
18
19 significantly deceived the grand jury or provided grave doubts that the
20 probable cause determination was made without independent judgement. In
21 Larrazolo, the court denied the motion to dismiss the indictment, even
22 though the prosecutor failed to instruct the grand jury on two elements
23
     of the offense.               Larrazolo, 869 F.2d at 1359-1360.           See United States
24
     v. Dufau, 2017 WL 5349541 (D. Idaho) (same). In Wright, the court denied
25
     a motion to dismiss the indictment where the prosecutor erroneously
26
27 advised the grand jury that it could infer the defendant’s increase in
     Response and Opposition to Motion to Dismiss            6
                                                                                       18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.545 Page 7 of 17



     net worth was attributable to taxable income, which should have been
 1
 2 reported.              The court found that the conduct did not significantly

 3 infringe on the ability of the grand jury to exercise its independent
 4 judgement. Wright, 667 F.2d at 796.                              See also, United States v. FedEx,

 5 2106 WL 11295444, (N.D. Cal.)[alleged errors of collective mens rea and
 6 corporate liability law fell far short of Ninth Circuit’s exacting “grave
 7
     doubt” standard to justify dismissal of indictment].
 8
             3. Argument
 9
             In order to invoke the extreme remedy of dismissal of indictment,
10
11 the defense must show both that serious legal errors were made in
12 instructing              the      grand       jury     and       that    those      errors     substantially

13 influenced the grand jury’s decision to indict.                                     The defense has shown
14 neither in this case. The defense claims to have identified two possible
15
     legal instructions to the grand jury that they argue warrant dismissal:
16
     (1) an instruction that all commercial email is unlawful, and (2) an
17
     instruction that the use of DBAs to register domain names is unlawful.
18
19 Neither claim survives scrutiny, as they involve erroneous assumptions,
20 imply language not appearing in the indictment, and most importantly,
21 lack evidence establishing that any such errors were made or in any way
22 influenced the grand jury’s decision to indict.
23                a. Instruction that all Unsolicited Commercial Email is Illegal.
24
             The      defense        erroneously          contends         that   it   is   the   Government’s
25
     position that all unsolicited commercial email is unlawful. (Defense
26
     Opening Brief, page 5, lines 12-13.)                             The defense compounds the error
27
     Response and Opposition to Motion to Dismiss               7
                                                                                                      18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
      Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.546 Page 8 of 17



     by further assuming that the Government must have so instructed the
 1
 2 grand jury.               Critically, the defendants have not identified a single

 3 place in the record where the Government has taken that position, making
 4 their allegation pure speculation. The defense instead tries to suggest
 5 that the fact that Government communicated with representatives of an
 6 organization dedicated to the elimination of unsolicited commercial
 7
     email is somehow evidence that the Government itself expounds such views.
 8
     Such abject            speculation            falls    far      short    of    the   defense    burden    of
 9
     establishing “grave doubt that the decision to indict was free from the
10
11 substantial influence” of the alleged violation.                                   Navarro, 608 F.3d at

12 539.
13           The closest the defense could come to identifying a statement
14 supporting their mistaken view of the Government’s position was a snippet
15
     taken out of context, from the hearing on the motion for the protective
16
     order on February 14, 2019. In order to explain why it was important to
17
     protect          the    email       addresses         at       issue,    the   prosecutor      analogized
18
19 providing email addresses to defendants charged with electronic mail
20 fraud         to     providing          telephone        numbers      to     defendants     charged       with

21 telemarketing fraud. Because the purpose of the hearing was to determine
22 whether to apply a protective order, the prosecutor did not address the
23 elements of the offenses but instead focused only on areas where the
24
     analogized conduct was similar.                            In describing the emails for which
25
     protection          was      sought,         the     prosecutor         explained    that,     “these    are
26
     individuals who a webmail provider identified as being victims of spam.”
27
     Response and Opposition to Motion to Dismiss               8
                                                                                                     18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
         Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.547 Page 9 of 17



     (Transcript           of    hearing         of       February   14,   2019, p.    16,   lines      9-11.)
 1
 2 Adopting the term “victim,” that had been applied to the recipients of
 3 the email by the webmail provider, is a far cry from providing erroneous
 4 legal instruction to the grand jury prior to indictment 1. The defense
 5 has not come close to showing, as it must, that the grand jury’s
 6 independence was so undermined that it could not make an informed and
 7
     unbiased determination of probable cause.                             United States v. Larrazolo,
 8
     869 F. 2d 1354 (9th Cir.1989), overruled on other grounds, Midland Asphalt
 9
     v. United States, 489 U.S. 794 (1989).
10
11           It      has      never        been       the      Government’s   position       that     sending

12 unsolicited commercial email, in and of itself, is a criminal act. Only
13 when the sending of commercial email is coupled with the additional acts
14 and mens rea required by Section 1037(a) of Title 18 of the United States
15
     Code does the sending of commercial email become a crime.
16
             In this case, the defendants are charged with intentionally sending
17
     commercial email using IP addresses for which they knowingly and falsely
18
19 represented             themselves            to       be   the   registrant   or   the    registrant’s

20 legitimate successor in interest, in violation of Title 18, United States
21 Code, Section 1037(a)(5). Because the language regarding the additional
22 acts and mens rea appears clearly in the body of the indictment, signed
23 by the grand jury foreperson, the grand jury could not be said to have
24
25
26   1
      The issue of whether the recipients of commercial emails sent in violation of 18
     USC 1037 are victims of the offense is left for another day, as it is not necessary
27   to reach that issue to decide this motion.
     Response and Opposition to Motion to Dismiss                9
                                                                                                    18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.548 Page 10 of 17



     returned this indictment under the erroneous impression that they were
 1
 2 returning an indictment against the defendants merely for sending
 3 unsolicited commercial email.
 4           This case is not unlike United States v. Kartashyan, 2009 WL

 5 2231665 (C D. Cal.). In Kartashyan (a medical fraud case), the
 6 prosecutor was accused of misrepresenting to the grand jury the
 7
     qualifications necessary for Medicare to pay for a power wheelchair in
 8
     describing it as “the kind of wheelchair that Christopher Reeve would
 9
     be rolling around in,” and presenting testimony from an FBI agent that
10
11 the deliveryman had a duty to determine whether the beneficiary had an
12 upper body mobility limitation.                         In denying the motion to dismiss, the

13 court found that, “even if these comments could be interpreted as
14 inaccurate or misleading, however, they are not sufficiently serious
15
     to establish that the comments substantially influenced the grand
16
     jury’s decision to indict, or show that there is ‘grave doubt’ that
17
     the decision to indict was free from the substantial influences of
18
19 such comments.”                 Kartashyan at *3.            The same can be said about the

20 prosecutor’s comments in this case.
21           The      defense         has      failed     to    establish   preliminarily   that    the

22 Government has espoused the position that all unsolicited commercial
23 email is, in and of itself, illegal. The defendants have further failed
24
     to show that any such an erroneous instruction “substantially influenced
25
     the grand jury’s decision to indict or that there is grave doubt that
26
     the decision to indict was free from the substantial influence of such
27
     Response and Opposition to Motion to Dismiss              10
                                                                                            18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.549 Page 11 of 17



     violations.”            Navarro, 608 F.3d at 539.         Accordingly, this motion must
 1
 2 be denied.
 3                b. Instruction that Use of DBAs to Register Domain Names to
                     Conceal Source of Emails is Illegal.
 4
             The defense further contends that the Government has suggested that
 5
 6 the use of a corporate alter ego (fictitious business name, or DBA) to
 7 register multiple domain names associated with IP addresses is a
 8 violation of the CANSPAM Act. (Defense Opening Brief, page 6, lines 4-
 9 9.) In support of this argument, the defense cites paragraph 8 of the
10 indictment 2, and the Government’s response to the motion for a bill of
11
     particulars relating to that paragraph.                   Paragraph 8 of the Indictment
12
     (and any clarification relating to it found in a motion response) does
13
     not support their argument because paragraph 8 forms a part of the Wire
14
15 Fraud allegations (Counts 2-5). Paragraph 8 describes the scheme and
16 artifice to defraud, and is not part of the CANSPAM Act charges (Counts
17 6-10). Notably, the language complained of does not appear in the method
18 and means section of Count 1, which charges the defendants with
19
     conspiracy to commit wire fraud and violate the CANSPAM Act, as charged
20
     in Counts 6-10, nor does it appear in the CANSPAM Act charges (Counts
21
     6-10).
22
23
24
     2
    Paragraph 8 reads as follows: “It was a further part of the scheme and
25 artifice  to defraud that the defendants concealed their use of the IP
26 addresses  to send ‘spam’ emails by using business names, post office
     boxes, and email addresses under different names.”
27
     Response and Opposition to Motion to Dismiss         11
                                                                                   18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
         Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.550 Page 12 of 17



              The language of the indictment does not charge that the use of a
 1
 2 corporate alter ego to send commercial email is a violation of law.
 3 Instead, the use of a DBA is described as part of the scheme to defraud
 4 to conceal the defendants’ identity as the users of the hijacked IP
 5 addresses. Just as overt acts in furtherance of a conspiracy need not
 6 be unlawful acts themselves, Braverman v. United States, 317 U.S. 49,
 7
     53 (1942), the acts in furtherance of a scheme and artifice to defraud
 8
     may be accomplished by otherwise lawful acts.                           For example, the use of
 9
     a rental car, a postal mailbox or a storage unit are legal acts. However,
10
11 as in the instant case, when used to attempt to conceal the identity of
12 a person committing a crime, those otherwise legal acts can be properly
13 pled as acts in furtherance of a scheme and artifice to defraud.
14            In an attempt to bootstrap their argument that the government
15
     erroneously instructed the grand jury regarding the legality of their
16
     use of DBAs to register domain names, the defense argues that the
17
     language in indictment describing the scheme to defraud in the wire
18
                                                                 3
19 fraud charge somehow implies a violation of Section 1037(a)(3) is
20 alleged in the indictment. That section of law (which prohibits the use
21 of materially falsified header information to conceal the identity of
22 the source of commercial email) is not charged or referenced anywhere
23 in the indictment.                        The      defense    brief   continues   for   many   pages,
24
25
26   3
      The “Government is implicating the CAN-SPAM Act’s prohibitions against concealing
     the identity of the initiator of email communications,” found at 18 U.S.C.
27   §1037(a)(3). (Opening Brief, p. 13, lines 18-19).
     Response and Opposition to Motion to Dismiss           12
                                                                                             18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
         Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.551 Page 13 of 17



     explaining why the defendants did not violate a section of law that is
 1
                                4
 2 not charged in the indictment .                           It is manifestly unfair to consider

 3 dismissing an indictment because the Government failed to properly
 4 instruct the jury on a charge not found within the four corners of the
 5 indictment.
 6      The defense, in fact, acknowledged that it has not met its burden
 7
     of proof in this regard, noting “it is not possible to determine whether
 8
     the grand jury would have indicted had the Government not presented
 9
     argument and evidence regarding the use of dbas and multiple domain
10
11 names.” (Opening Brief, p. 11, fn 5.) To obtain the remedy of dismissal
12 of an indictment, a defendant must establish “that the violation
13 substantially influenced the grand jury’s decision to indict or there
14 is grave doubt that the decision to indict was free from the substantial
15
     influence of such violations.”                        United States v. Navarro, 608 F.3d 529,
16
     539 (9th Cir.2010), quoting Bank of Nova Scotia, 487 U.S. at 256.)                             As
17
     the defense has not met its burden, this motion must fail.
18
              B.THERE IS NO BASIS FOR DISCLOSURE OF GRAND JURY INSTRUCTIONS.
19
20            1.    Introduction

21            Defendants seek disclosure of the grand jury instructions they

22 speculate were erroneous. However, the defendants have failed to meet
23 their           heavy      burden        in      this   regard   by   failing   to   establish     a
24
25
26   4
      The United States has not responded to these arguments herein, as it is not
27   relevant to a decision on the instant motion.
     Response and Opposition to Motion to Dismiss            13
                                                                                           18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.552 Page 14 of 17



     particularized need for the instructions.                         Instead, their motion is a
 1
 2 fishing expedition, based on pure guesswork, and must be denied.
 3       2. Legal Standard

 4       The defendant’s burden in seeking production of grand jury materials

 5 to dismiss an indictment for errors occurring before the grand jury is
 6 heavy, because grand jury proceedings are entitled to a presumption of
 7
     regularity. Hamling v. United States, 418 U.S. 87, 139, n.23 (1974).
 8
     Grand jury matters are presumptively secret.                        United States v. Hee, 2015
 9
     WL 6510345 *6 (D. Hawaii).                           Rule 6 of the Federal Rules of Criminal
10
11 Procedure permits a court to order disclosure of grand jury matters if
12 a defendant shows there is grounds to dismiss the indictment because of
13 a matter occurring before the grand jury.                            However, the Ninth Circuit
14 has cautioned against allowing such disclosures to be “across the board
15                                                                       th
     fishing expeditions.”                     United States v. Kim, 577 F.2d 473, 478 (9
16
     Cir.1978).
17
         A court should order disclosure of grand jury material only when the
18
19 party seeking them has demonstrated that a particularized need exists,
20 which outweighs the policy of secrecy.                            United States v. Walczak, 783

21 F.2d 852,857 (9th Cir. 1986). Particularized need must be based on more
22 than mere speculation and the burden is on the defendant to show that
23 disclosure is appropriate.                         Id.     It is insufficient for the defendant
24
     to assert that he has no way of knowing whether prosecutorial errors
25
     occurred in the grand jury.                          United States v. DeTar, 832 F. 2d. 1110,
26
     1114 (9th Cir.1987) [allegation that unnamed grand juror stated that a
27
     Response and Opposition to Motion to Dismiss             14
                                                                                         18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.553 Page 15 of 17



     previous grand jury had voted not to indict insufficient to demonstrate
 1
 2 particularized need]; United States v. Hardy, 762 F.Supp.1403, 1414 (D.
 3 Hawaii, 1991) [allegation that defendant received information from
 4 counsel          that       prosecutor            mis-instructed      the    grand   jury    does     not

 5 demonstrate particularized need.]
 6    3. Argument
 7
             The      defendants,            alternatively,       seek    either    dismissal      of    the
 8
     indictment or disclosure of the transcripts of the legal instruction
 9
     provided to the grand jury.                          The motion sets forth the correct legal
10
11 standards for disclosure of grand jury matters, but provides no specific
12 explanation of why disclosure would avoid a possible injustice, or why
13 the need for disclosure outweighs the need for secrecy.
14           The defendants are apparently relying on the same two alleged errors
15
     in    legal       instruction,            supported     by   the    same   erroneous      assumptions
16
     regarding the Government’s legal positions and addressing the issue not
17
     charged in the indictment (that is, whether there was a violation of an
18
19 uncharged section of the CANSPAM Act, relating to the concealment of the
20 source of commercial emails). The entire basis for their claim of
21 particularized need is a paragraph in the wire fraud charge of the
22 indictment (which they attempt to apply to the CANSPAM Act charges) and
23 some remarks of the prosecutor, taken out of context, from a hearing on
24
     a protective order.                  This is precisely the sort of fishing expedition,
25
     based on rank speculation, the Ninth Circuit warned against in Kim, and
26
     should be denied.
27
     Response and Opposition to Motion to Dismiss            15
                                                                                                 18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.554 Page 16 of 17




 1                                                        III

 2                                                  CONCLUSION

 3           On the basis of the foregoing, the Government respectfully requests

 4 that Defendants’ Motions to Dismiss the Indictment for Erroneous
 5 Instruction to the Grand Jury and for Disclosure of the Grand Jury
 6 Instructions be denied.
 7
 8           DATED:            March 29, 2019                        Respectfully submitted,

 9                                                                   ROBERT S. BREWER, JR.
                                                                     United States Attorney
10
11
                                                                     s/Melanie K. Pierson
12                                                                   MELANE K. PIERSON
                                                                     Assistant U.S. Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Response and Opposition to Motion to Dismiss               16
                                                                                          18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
     Case 3:18-cr-04683-GPC Document 76 Filed 03/29/19 PageID.555 Page 17 of 17




 1
 2
 3
 4
                                          UNITED STATES DISTRICT COURT
 5
                                        SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATES OF AMERICA,                            )         Case No. 18-CR4683-GPC
 8                                                        )
                               Plaintiff,                 )
 9                                                        )
                      v.                                  )
10                                                        )         CERTIFICATE OF SERVICE
11                                                        )
   JACOB BYCHAK (1),                                      )
12 MARK MANOOGIAN (2),                                    )
   MOHAMMED ABDUL QAYYUM (3),                             )
13 PETR PACAS (4)                                         )
                  Defendants.                             )
14                                                        )
15
     IT IS HEREBY CERTIFIED THAT:
16
          I, MELANIE K. PIERSON, am a citizen of the United States and am at
17 least eighteen years of age.    My business address is 880 Front Street,
     Room 6293, San Diego, California 92101-8893.
18
19      I am not a party to the above-entitled action.       I have caused
   service of the Government’s Response and Opposition to Defendants’
20 Motions To Dismiss the Indictment for Erroneous Instruction to the Grand
   Jury or for Disclosure of the Grand Jury Instructions on the opposing
21 party by electronically filing the foregoing with the Clerk of the
   District Court using its ECF System, which electronically notifies them.
22
        I declare under penalty of perjury that the foregoing is true and
23 correct.
24
             Executed on March 29, 2019.
25
                                                          s/ Melanie K. Pierson
26                                                        MELANIE K. PIERSON
27
     Response and Opposition to Motion to Dismiss             17
                                                                                         18cr4683-GPC
28   Indictment for Incorrect Instruction to Grand Jury
       d f Di           f G d f Di
